RESTRICTED STOCK UNIT AGREEMENT
PURSUANT TO THE
GENCO SHIPPING & TRADING LIMITED 2015 EQUITY INCENTIVE PLAN

 

*  *  *  *  *

Participant:________________________

Grant Date:May 15, 2018

Number of Restricted Stock Units granted:  4,756

*  *  *  *  *

WHEREAS, this Restricted Stock Unit Award Agreement (this “Award Agreement”),
dated as of the Grant Date specified above, is entered into by and between Genco
Shipping & Trading Limited, a Marshall Islands corporation (the “Company”), and
the Participant specified above, pursuant to the Genco Shipping & Trading
Limited 2015 Equity Incentive Plan (the “Plan”); and

WHEREAS, it has been determined under the Plan that it would be in the best
interests of the Company to grant the Restricted Stock Units (“RSUs”) provided
herein to the Participant.

NOW, THEREFORE, in consideration of the mutual covenants and promises
hereinafter set forth and for other good and valuable consideration, the parties
hereto hereby mutually covenant and agree as follows:

1. Incorporation By Reference; Plan Document Receipt.

This Award Agreement is subject in all respects to the terms and provisions of
the Plan (including, without limitation, any amendments thereto adopted at any
time and from time to time unless such amendments are expressly intended not to
apply to the grant of the RSUs hereunder), all of which terms and provisions are
made a part of and incorporated in this Award Agreement as if they were each
expressly set forth herein, provided that any subsequent amendment of the Plan
shall not adversely affect Participant’s rights under this Award Agreement
without the Participant’s written consent to such amendment.  The Participant
hereby acknowledges receipt of a true copy of the Plan and that the Participant
has read the Plan carefully and fully understands its content.  In the event of
any conflict between the terms of this Award Agreement and the terms of the
Plan, the terms of the Plan shall control.  The Participant hereby acknowledges
that all decisions, determinations and interpretations of the Board of Directors
in respect of the Plan, this Award Agreement and the RSUs shall be final and
conclusive.  Any capitalized term not defined in this Award Agreement shall have
the same meaning as is ascribed thereto in the Plan.

2. Grant of Restricted Stock Unit Award.

The Company hereby grants to the Participant, as of the Grant Date specified
above, the number of RSUs specified above.  Except as otherwise provided by the
Plan, the Participant agrees and understands that nothing contained in this
Award Agreement provides, or is intended to

1

 

--------------------------------------------------------------------------------

 



provide, the Participant with any protection against potential future dilution
of the Participant’s interest in the Company for any reason.  The Participant
shall not have the rights of a stockholder in respect of the shares of Common
Stock underlying this Award until such shares of Common Stock are delivered to
the Participant in accordance with Section ‎4.

3. Vesting.  

(a) General.  Except as otherwise provided in this Section ‎3 or in the Plan,
RSUs subject to this Award shall vest at 12:01 a.m. on the earlier of the date
of the first Annual Meeting of Shareholders of the Company following the date of
grant and the date that is fourteen months after the date of grant, provided
that the Participant is a Director as of such date.

(b) Termination of Service.  Upon a termination of service as a Director, other
than due to death or Disability, all unvested RSUs shall immediately terminate
and be forfeited.

(c) Termination Due to Death or Disability.  Upon a termination of Participant’s
service as a Director due to the Participant’s death or Disability, then the
Participant’s then outstanding and unvested RSUs shall immediately vest in full
as of the date of such termination.

4. Delivery of Shares. 

(a) Within 30 days of the Participant’s termination of service as a Director,
the Participant shall be issued one share of Common Stock for each vested RSU,
provided that the Participant may not determine when during such 30-day period
the shares of Common Stock shall be issued.

(b) Blackout Periods.  Notwithstanding the above, if the Participant is subject
to any Company “blackout” policy or other trading restriction imposed by the
Company on the date such distribution would otherwise be made pursuant to
Section ‎4 hereof, such distribution shall instead be made on the earlier of (i)
the date that the Participant is not subject to any such policy or restriction
and (ii) the later of (1) the last day of the calendar year in which the
Participant terminated service as a Director and (2) the end of the 30-day
period set forth in Section 4(a).

5. Dividends and Other Distributions.

The Participant shall be entitled to receive payments equal to all dividends and
other distributions paid with respect to the shares of Common Stock underlying
the RSUs, and any such amounts will be paid in the same amount and form (cash or
non-cash) as that paid directly to holders of shares of Common Stock, provided
that such dividends or other distributions will be subject to the same vesting
requirements as the underlying RSUs, and shall be paid at the same time the
related shares of Common Stock are delivered pursuant to Section ‎4, and any
such amounts with respect to unvested RSUs shall be placed into escrow until
such time as the shares for the related RSUs are issued and delivered or the
underlying RSUs are forfeited; provided, further, that if any such amounts are
paid in shares of Common Stock with respect to unvested RSUs, the shares of
Common Stock shall be deposited with the Company and shall be subject to the
same restrictions on transferability and forfeitability as the RSUs with respect
to which they were paid.



2

 

--------------------------------------------------------------------------------

 



6. Non‑transferability. 

The RSUs, and any rights or interests therein, (i) shall not be sold, exchanged,
transferred, assigned or otherwise disposed of in any way at any time by the
Participant (or any beneficiary of the Participant), other than by testamentary
disposition by the Participant or by the laws of descent and distribution, (ii)
shall not be pledged or encumbered in any way at any time by the Participant (or
any beneficiary of the Participant) and (iii) shall not be subject to execution,
attachment or similar legal process.  Any attempt to sell, exchange, pledge,
transfer, assign, encumber or otherwise dispose of the RSUs, or the levy of any
execution, attachment or similar legal process upon the RSUs, contrary to the
terms of this Award Agreement and/or the Plan, shall be null and void and
without legal force or effect.

7. Entire Agreement; Amendment.

This Award Agreement and the Plan the entire agreement between the parties
hereto with respect to the subject matter contained herein, and supersedes all
prior agreements or prior understandings, whether written or oral, between the
parties relating to such subject matter.  The Committee shall have the right, in
its sole discretion, to modify or amend this Award Agreement from time to time
in accordance with and as provided in the Plan, but not in any manner or to any
extent that would be adverse to the Participant without the Participant’s
written consent at the time.  This Award Agreement may also be modified or
amended by a writing signed by both the Company and the Participant.  The
Company shall give written notice to the Participant of any such
mutually-agreed-on modification or amendment of this Award Agreement as soon as
practicable after the adoption thereof by the Company.

8. Acknowledgment of Participant.

This award of RSUs does not entitle Participant to any benefit other than that
granted under this Award Agreement.  Any benefits granted under this Award
Agreement are not part of the Participant’s ordinary compensation, and shall not
be considered as part of such compensation in the event of severance, redundancy
or resignation.  Participant understands and accepts that the benefits granted
under this Award Agreement are entirely at the discretion of the Company and
that the Company retains the right to amend or terminate this Award Agreement
and the Plan at any time, at its sole discretion and without notice, but not in
any manner or to any extent that would be adverse to the Participant without the
Participant’s written consent at the time.

9. Securities Matters. The Company shall be under no obligation to effect the
registration pursuant to the Securities Act of 1933, as amended (the “1933 Act”)
of any interests in the Plan or any shares of Common Stock to be issued
thereunder or to effect similar compliance under any state laws.  The Company
shall not be obligated to cause to be issued any shares, whether by means of
stock certificates or appropriate book entries, unless and until the Company is
advised by its counsel that the issuance of such shares is in compliance with
all applicable laws, regulations of governmental authority and the requirements
of any securities exchange on which shares of Common Stock are traded.  The
Board of Directors may require, as a condition of the issuance of shares of
Common Stock pursuant to the terms hereof, that the recipient of such shares
make such covenants, agreements and representations, and that any certificates
bear such legends and any book entries be subject to such electronic coding, as
the Board of Directors, in its sole discretion,

3

 

--------------------------------------------------------------------------------

 



deems necessary or desirable.  The Participant specifically understands and
agrees that the shares of Common Stock, if and when issued, may be “restricted
securities,” as that term is defined in Rule 144 under the Securities Act of
1933, as amended and, accordingly, the Participant may be required to hold the
shares indefinitely unless they are registered under such Act or an exemption
from such registration is available.

10. Delays or Omissions.  No delay or omission to exercise any right, power or
remedy accruing to any party hereto upon any breach or default of any party
under this Award Agreement, shall impair any such right, power or remedy of such
party, nor shall it be construed to be a waiver of any such breach or default,
or an acquiescence therein, or of or in any similar breach or default thereafter
occurring, nor shall any waiver of any single breach or default be deemed a
waiver of any other breach or default theretofore or thereafter occurring.  Any
waiver, permit, consent or approval of any kind or character on the part of any
party of any breach or default under this Award Agreement, or any waiver on the
part of any party or any provisions or conditions of this Award Agreement, must
be in a writing signed by such party and shall be effective only to the extent
specifically set forth in such writing.

11. Governing Law.    This Award Agreement shall be governed by and construed in
accordance with the laws of the State of New York, without reference to the
principles of conflict of laws thereof.

12. No Right to Continued Service.  Nothing in this Award Agreement shall
interfere with or limit in any way the right of the Company to terminate the
Participant’s employment or service at any time, for any reason and with or
without cause.

13. Notices.  Any notice which may be required or permitted under this Award
Agreement shall be in writing, and shall be delivered in person or via facsimile
transmission, overnight courier service or certified mail, return receipt
requested, postage prepaid, properly addressed as follows:

(a) If such notice is to the Company, to the attention of the President of the
Company or at such other address as the Company, by notice to the Participant,
shall designate in writing from time to time.

(b) If such notice is to the Participant, at his/her address as shown on the
Company’s records, or at such other address as the Participant, by notice to the
Company, shall designate in writing from time to time.

14. Compliance with Laws.  This issuance of RSUs (and the shares of Common Stock
underlying the RSUs) pursuant to this Award Agreement shall be subject to, and
shall comply with, any applicable requirements of any foreign and U.S. federal
and state securities laws, rules and regulations (including, without limitation,
the provisions of the 1933 Act, the Securities Exchange Act of 1934 and in each
case any respective rules and regulations promulgated thereunder) and any other
law or regulation applicable thereto.  The Company shall not be obligated to
issue these RSUs or any of the shares of Common Stock pursuant to this Award
Agreement if any such issuance would violate any such requirements.



4

 

--------------------------------------------------------------------------------

 



15. Binding Agreement; Assignment.  This Award Agreement shall inure to the
benefit of, be binding upon, and be enforceable by the Company and its
successors and assigns. The Participant shall not assign (except as provided by
Section 5 hereof) any part of this Award Agreement without the prior express
written consent of the Company.  The Company may not assign any portion of this
Award Agreement without the prior written consent of the Participant except as
otherwise provided in the Plan.

16. Counterparts.  This Award Agreement may be executed in one or more
counterparts, each of which shall be deemed to be an original, but all of which
shall constitute one and the same instrument.

17. Headings.  The titles and headings of the various sections of this Award
Agreement have been inserted for convenience of reference only and shall not be
deemed to be a part of this Award Agreement.

18. Further Assurances.  Each party hereto shall do and perform (or shall cause
to be done and performed) all such further acts and shall execute and deliver
all such other agreements, certificates, instruments and documents as either
party hereto reasonably may request in order to carry out the intent and
accomplish the purposes of this Award Agreement and the Plan and the
consummation of the transactions contemplated thereunder.

19. Severability.  The invalidity or unenforceability of any provisions of this
Award Agreement in any jurisdiction shall not affect the validity, legality or
enforceability of the remainder of this Award Agreement in such jurisdiction or
the validity, legality or enforceability of any provision of this Award
Agreement in any other jurisdiction, it being intended that all rights and
obligations of the parties hereunder shall be enforceable to the fullest extent
permitted by law.

[Remainder of Page Intentionally Left Blank]





5

 

--------------------------------------------------------------------------------

 



IN WITNESS WHEREOF, the parties hereto have executed this Award Agreement as of
the date first written above.

GENCO SHIPPING & TRADING LIMITED



By:______________________________________

Name:____________________________________


Title:

 

PARTICIPANT



______________________________________
Name:







 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 



6

 

--------------------------------------------------------------------------------